Citation Nr: 0918491	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  96-06 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1973 to March 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision of the RO in 
New York, New York.  In April 2003, the claims file was 
permanently transferred to the RO in San Juan, Puerto Rico, 
due to the Veteran's relocation.  The Board remanded the 
matter in August 2003 for additional development.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy, and 
he did not report any incidents that could be considered PTSD 
stressors.

2.  The Veteran's psychiatric disorders are not related to 
his active military service, and there was no evidence of 
psychoses within one year of discharge from service.


CONCLUSION OF LAW

No acquired psychiatric disorder, to include PTSD, was 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1137, 1154(b), 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

PTSD

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 
1154(b).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395- 
396 (1996).

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Souza v. Brown, 10 Vet. App. 307, 311 (1997).

In this case, the record does not support a conclusion that 
the Veteran "engaged in combat with the enemy," as used in 
38 U.S.C. § 1154(b).  Although the Veteran served during the 
Vietnam era, he was never deployed to Vietnam.  Personnel 
records and his own testimony show he was stationed in Puerto 
Rico and then in Germany.

The Veteran reports his in-service stressor to be the four 
months he spent on burial detail at Fort Buchanan in Puerto 
Rico.  His duties required him to interact with grieving 
families, which caused emotional stress.  He contends that he 
began to see spirits during this time.  Although stressful, 
this is not the type of stressor that can support a diagnosis 
of PTSD.  DSM-IV provides that a valid diagnosis of PTSD 
requires that a person has been exposed to a traumatic event 
in which both of the following were present: (1) the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of himself or 
others, and (2) the person's response involved intense fear, 
helplessness, or horror. 38 C.F.R. § 4.125(a).

There is no valid diagnosis of PTSD.  In May 1995, a 
psychiatric assessment was conducted at Westchester County 
Medical Center.  The clinician made a diagnosis of PTSD.  She 
supports the diagnosis by stating that the Veteran personally 
caused death to some people in Vietnam and had no mechanism 
to avoid causing this death.  This statement is factually 
inaccurate because the Veteran never served in Vietnam.  
Thus, the PTSD diagnosis is not valid.  Furthermore, the June 
1995 VA examiner stated that a PTSD diagnosis could not be 
sustained at that time.

Other Acquired Psychiatric Disorders

Certain chronic disabilities, such as psychoses, may be 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's current psychiatric conditions are well-
documented by both his lay testimony and by medical treatment 
records.  His history includes visual and auditory 
hallucinations, multiple suicide attempts, paranoid 
delusions, and schizophrenic reaction.

The Veteran claims that his psychiatric symptoms began during 
service while on burial detail at Fort Buchanan in Puerto 
Rico.  During the May 1996 formal RO hearing, he testified 
that he saw a psychiatrist on two occasions while stationed 
in Germany.  The service treatment records, however, contain 
no complaints, treatment, or diagnosis of any psychiatric 
problems.  The Veteran stated that he made treatment 
appointments at a VA medical facility shortly after his March 
1976 discharge, but that he left before seeing any treatment 
providers.  He eventually engaged in regular treatment 
starting in the 1980s.

Service connection cannot be granted because the record shows 
treatment for psychiatric disorders and substance abuse only 
several years after service.  Although the Veteran claims the 
symptoms began in service, the evidence does not support the 
contention.  The Board finds that the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Formerly, proper notice included asking 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  This element of notice was 
removed from 38 C.F.R. § 3.159, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter.  Notice and Assistance Requirements, 73 Fed. Reg. 
23,353 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in June 2002 of the information and evidence needed 
to substantiate and complete claims for service connection, 
to include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  This notice was provided after the 
initial RO adjudication in September 1995 because the 
Veterans Claims Assistance Act, which substantially redefined 
VA's duties, became law in 2000.  The Veteran was not harmed 
because he was given ample opportunity to submit additional 
evidence, and in fact, did so.  

The Board acknowledges that the Veteran was not given the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim) until March 2006.  
The failure to provide more timely notice is harmless in this 
instance, however, because the preponderance of the evidence 
is against the appellant's claim for service connection for 
an acquired psychiatric disorder, including PTSD; therefore, 
any questions as to the appropriate disability rating or 
effective date to be assigned are moot. 

VA also has a duty to assist the claimant in the development 
of the claim.  VA has obtained the available service 
treatment records, VA treatment records, private treatment 
records, and personnel records.  A VA examination was 
conducted.  VA also requested records from the Social 
Security Administration (SSA).  SSA reported that any records 
it had were destroyed.  VA did not attempt to corroborate any 
PTSD stressors because the Veteran did not report any 
stressors that could provide a basis for a PTSD diagnosis.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, including PTSD, is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


